46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Herman BARNES, Jr., Defendant-Appellant.
No. 93-30267.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 19, 1994.*Decided:  Jan. 13, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Herman Barnes, Jr. appeals his sentence under the Sentencing Guidelines for his conviction, following a bench trial, for armed bank robbery, use of a firearm during a crime of violence, and being a felon in possession of a firearm.  Barnes contends that the district court erred in not departing downward, because Barnes was coerced into committing the crimes.  "[F]ailure to depart, when the record is silent on the issue of authority, and sentence is imposed within the applicable guideline range, is not unlawful and is not appealable on that basis."  U.S. v. Garcia-Garcia, 927 F.2d 489, 491 (9th Cir. 1991).  Accordingly, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3